         Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.410 Page 1 of 8



1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                               Case No. 19cr5218-MMA
11                                          Plaintiff,
                                                             ORDER DENYING DEFENDANT’S
12   v.                                                      MOTION TO REDUCE SENTENCE
13   MARIA DEL ROSARIO MARTINEZ,
                                                             [Doc. No. 34]
14                                       Defendant.
15
16
17           On January 16, 2020, Defendant Maria Del Rosario Martinez pleaded guilty to a
18   single-count Information charging her with importing approximately 51.04 pounds of a
19   mixture and substance containing a detectable amount of methamphetamine, in violation
20   of 21 U.S.C. §§ 952 and 960. See Doc. No. 19. The Court sentenced Defendant to a
21   custodial term of thirty (30) months. See Doc. No. 31. Defendant is currently housed at
22   the Federal Correctional Institution in Dublin, California (“FCI Dublin”); she is set to be
23   released from the Bureau of Prisons’ custody on January 13, 2022. 1 Defendant,
24   proceeding through counsel, now moves this Court for a reduction in her sentence
25   pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. See
26
27
     1
      See Federal Bureau of Prisons Online Inmate Locator, available at https://www.bop.gov/inmateloc (last
28   visited 3/9/2021).

                                                         1
                                                                                             19cr5218-MMA
         Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.411 Page 2 of 8



1    Doc. Nos. 34, 38. The government filed a response in opposition to Defendant’s motion,
2    to which Defendant replied. See Doc. Nos. 39, 40. For the reasons set forth below, the
3    Court DENIES Defendant’s motion.
4                                                   DISCUSSION
5             Defendant seeks early release and a corresponding reduction in her custodial
6    sentence due to the spread of the novel coronavirus disease, COVID-19, throughout the
7    federal prison system, including the institution where she is currently housed. Defendant
8    argues that she suffers from serious health conditions, including obesity, hypertension,
9    anemia, osteoporosis, and depression, which combined with her age (60), increase the
10   risk of serious health conditions if she contracts the virus. See Doc. No. 34 at 8-16; 2 see
11   generally SEALED Def. Ex. D. Defendant further asserts that “extraordinary and
12   compelling reasons warrant such a reduction” in her sentence based on a family situation
13   resulting from the murder of her son-in-law just prior to her incarceration. 18 U.S.C. §
14   3582(c)(1)(A)(i); see Doc. No. 34 at 18-19.
15            The government opposes Defendant’s motion. The government notes that while
16   the virus has spread through the prison system, the Bureau of Prisons has implemented
17   precautionary measures to help ensure the safety of all inmates during the COVID-19
18   pandemic. The government also points out – and Defendant does not dispute – that
19   Defendant has been inoculated against the virus; she has received the Pfizer-BioNTech
20   vaccine. 3 See Doc. No. 39 at 2; Doc. No. 40 at 8. The government concedes that the
21   sentencing factors set forth in 18 U.S.C. § 3553(a) support Defendant’s early release, but
22
23
24   2
         Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.
25   3
       According to the government, Defendant received her first dose of the vaccine on January 28, 2021.
26   See Doc. No. 39 at 2. She presumably received her second dose within the requisite time frame; she
     does not state so explicitly in her reply brief, however she argues at length regarding the insufficiency of
27   inoculation to protect her against contracting the virus, questions the 95% efficacy rate of the Pfizer-
     BioNTech vaccine specifically, and submits the declaration of an infectious disease specialist in support
28   of her arguments. See Doc. No. 40 at 8-14; Vijayan Decl., Def. Reply Ex. A.

                                                          2
                                                                                                   19cr5218-MMA
         Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.412 Page 3 of 8



1    maintains that Defendant cannot meet the threshold requirement of demonstrating
2    “extraordinary and compelling reasons” to justify a reduction in her sentence.
3         1. Relevant Law
4            In 1984, Congress authorized compassionate release from prison under the criteria
5    set forth in 18 U.S.C. § 3582(c)(1)(A) as part of the Comprehensive Crime Control Act,
6    Pub. L. 98–473, S. 1762, 98 Stat. 1976. Under its original terms, only the Director of the
7    Bureau of Prisons was authorized to file a motion for compassionate release pursuant to
8    section 3582(c)(1)(A). The First Step Act went into effect on December 21, 2018. See
9    First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Section 603(b) of the First
10   Step Act modified section 3582(c)(1)(A), which now provides, in pertinent part:
11           [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
             motion of the defendant after the defendant has fully exhausted all
12
             administrative rights to appeal a failure of the Bureau of Prisons to bring a
13           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant’s facility, whichever is earlier,
14
             may reduce the term of imprisonment (and may impose a term of probation
15           or supervised release with or without conditions that does not exceed the
             unserved portion of the original term of imprisonment), after considering the
16
             factors set forth in section 3553(a) to the extent that they are applicable, if it
17           finds that—
18
             (i) extraordinary and compelling reasons warrant such a reduction; . . .
19
             and that such a reduction is consistent with applicable policy statements issued
20
             by the Sentencing Commission[.]
21
22   18 U.S.C. § 3582(c)(1)(A) (emphasis added). Many years prior to this modification, the
23   United States Sentencing Commission published a policy statement addressing the
24   standards for early release. 4 See U.S.S.G. § 1B1.13. The statement reiterates that a court
25
26
     4
       “The Sentencing Commission unquestionably is a peculiar institution within the framework of our
27   Government . . . [T]he Commission is an “independent” body . . . entrusted by Congress with the
     primary task of promulgating sentencing guidelines.” Mistretta v. United States, 488 U.S. 361, 384–85
28   (1989) (citing 28 U.S.C. § 991(a)). Among its considerable responsibilities and authority, “is to issue

                                                         3
                                                                                                19cr5218-MMA
         Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.413 Page 4 of 8



1    may reduce a term of imprisonment under § 3582(c)(1)(A) if “extraordinary and
2    compelling reasons warrant the reduction” and “after considering the factors set forth in
3    18 U.S.C. § 3553(a), to the extent that they are applicable.” Id. The notes following
4    Section 1B1.13 specify certain circumstances constituting “extraordinary and compelling
5    reasons” that justify a sentence reduction, including: “(A) Medical Condition of the
6    Defendant,” “(B) Age of the Defendant,” “(C) Family Circumstances,” and “(D) Other
7    Reasons.” 5 Id., cmt. n.1.
8            The Court previously agreed with other district courts that while the text of section
9    603(b) of the First Step Act supersedes and contradicts certain aspects of the policy
10   statement’s text, in the absence of binding circuit court authority or further action by
11   Congress, trial courts should not consider themselves relieved of their duty to “continue
12   to follow the guidance of the Sentencing Commission’s policy statement limiting the
13   scope of ‘extraordinary and compelling reasons’ that warrant compassionate release
14   under § 3582(c)(1).” United States v. Casey, No. 18CR2747-MMA, 2021 WL 662266, at
15   *2 (S.D. Cal. Feb. 19, 2021) (quoting United States v. Lum, No. 18-CR-00073-DKW,
16   2020 WL 3472908, at *4 (D. Haw. June 25, 2020) (collecting cases)). The Court
17   acknowledges, however, that the weight of non-binding circuit court precedent now
18   favors Defendant’s position that section “1B1.13 is not an applicable policy statement for
19   compassionate-release motions brought directly by inmates.” United States v. Elias, No.
20   20-3654, 2021 U.S. App. LEXIS 251, at *2 (6th Cir. Jan. 6, 2021) (citing United States v.
21   Jones, 980 F.3d 1098, 1108-11 (6th Cir. 2020)); see also United States v. Brooker, 976
22
23
24   ‘general policy statements,’” id. at 369, “regarding the sentencing modification provisions in section
25   3582(c)(1)(A)” and to “describe what should be considered extraordinary and compelling reasons for
     sentence reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. §
26   994(t).

27   5
       The commentary defines “Other Reasons” to include “an extraordinary and compelling reason other
     than, or in combination with, the reasons described in subdivisions (A) through (C),” “[a]s determined
28   by the Director of the Bureau of Prisons.” Id., cmt. n.1(D).

                                                         4
                                                                                                19cr5218-MMA
         Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.414 Page 5 of 8



1    F.3d 228 (2d Cir. 2020) (holding “that Application Note 1(D) does not apply to
2    compassionate release motions brought directly to the court by a defendant under the
3    First Step Act.”); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (same);
4    United States v. McCoy, 981 F.3d 271, 281-21 (4th Cir. 2020) (same). Accordingly, the
5    Court will not consider the policy statement to be an authoritative or exclusive statement
6    of the factors that might constitute “extraordinary and compelling reasons” for reducing
7    Defendant’s sentence pursuant to a motion brought on her own behalf.
8         2. Analysis
9            As a threshold matter, the Court finds, and the parties agree, that Defendant
10   exhausted her administrative remedies prior to filing the instant motion. Defendant
11   submitted a request for early release to the warden of the institution on or about
12   December 14, 2020, and to date, she has not received a response. See Def. Ex. L; see
13   also Doc. No. 40 at 4. As such, the Court may consider the merits of Defendant’s
14   motion.
15           According to the Centers for Disease Control and Prevention (“CDC”), COVID-19
16   poses a heightened risk to the nation’s incarcerated population. 6 Defendant is currently
17   housed at FCI Dublin, a low security facility which accommodates a population of
18   approximately 880 inmates. This facility appears to have experienced significant
19   contagion of the virus, reporting that 296 inmates housed there have recovered from
20   infection. However, FCI Dublin currently reports zero active cases of COVID-19 among
21   inmates. 7
22
23
24
25   6
      See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
26   Detention Facilities, updated 2/19/2021, available at https://www.cdc.gov/coronavirus/2019-
     ncov/community/correction-detention/guidance-correctional-detention.html (last visited 3/7/2021).
27
     7
      See Federal Bureau of Prisons COVID-19 Coronavirus, updated 3/10/2021, available at
28   https://www.bop.gov/coronavirus/ (last visited 10/20/2020).

                                                     5
                                                                                            19cr5218-MMA
          Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.415 Page 6 of 8



1             The CDC has also recognized that individuals who suffer from certain medical
2    conditions may be at a higher risk of serious illness from COVID-19. 8 Defendant argues
3    that she is at particular risk because she suffers from several serious health conditions,
4    including obesity, hypertension, anemia, osteoporosis, and depression. Obesity and
5    hypertension are among the conditions identified by the CDC as potentially increasing an
6    individual’s risk of serious illness from the virus. 9 However, the Court agrees with other
7    district courts that Defendant’s “vaccination significantly mitigates the risk that [s]he will
8    contract COVID-19,” much less become seriously ill. 10 United States v. Grummer, No.
9
10
     8
      See COVID-19: People at Increased Risk and Other People Who Need to Take Extra Precautions,
11   updated 1/4/2021, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.htm (last visited 3/10/2021).
12
     9
13    See, e.g., Overweight, Obesity and Severe Obesity, updated 2/22/2021, available at
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
14   conditions.html#obesity (last visited 3/10/2021).

15   10
        The Court has considered Dr. Vijayan’s declaration regarding the medical community’s limited
     understanding of COVID-19 and the lack of accumulated data on such concerns as reinfection and long-
16   term vaccine efficacy. See generally Vijayan Decl., Def. Reply Ex. A. However, with all due respect to
17   Dr. Vijayan’s expertise and experience, the Court declines to contribute in any fashion to public
     skepticism regarding the safety and efficacy of the available COVID-19 vaccines or to second-guess the
18   Food and Drug Administration’s findings and decision to issue Emergency Use Authorizations for
     COVID-19 vaccines “for which there is adequate manufacturing information to ensure its quality and
19   consistency.” The Path for a COVID-19 Vaccine from Research to Emergency Use Authorization,
     available at www.FDA.gov/COVID19vaccines#FDAVaccineFacts (last visited 3/9/2021). Moreover,
20   according to the CDC: “Preliminary analyses from the United States, United Kingdom, and Israel
21   demonstrate that a two-dose mRNA COVID-19 vaccination series is highly effective against SARS-
     CoV-2 infection (including both symptomatic and asymptomatic infections). In the United States, the
22   effectiveness of mRNA COVID-19 vaccination (either Pfizer-BioNTech or Moderna) was 89% against
     SARS-CoV-2 infection; vaccinated persons who were diagnosed with COVID-19 had a 60% lower
23   hospitalization rate than unvaccinated persons. Among U.K. healthcare personnel, Pfizer-BioNTech
     COVID-19 vaccination was 86% effective against SARS-CoV-2 infection. In U.K. adults aged ≥ 80
24   years, including those with multiple underlying medical conditions, vaccine efficacy against
25   symptomatic disease was estimated at 85%. In Israel, two doses of Pfizer-BioNTech COVID-19 vaccine
     was 90–94% effective against a spectrum of illness: asymptomatic SARS-CoV-2 infection, symptomatic
26   COVID-19, as well as specifically severe COVID-19. Preliminary data from Israel suggest that persons
     vaccinated with Pfizer-BioNTech COVID-19 vaccine who develop COVID-19 have a four-fold lower
27   viral load than unvaccinated persons.” CDC Science Brief: Background Rationale and Evidence for
     Public Health Recommendations for Fully Vaccinated People, updated 3/8/2021, available at
28   https://www.cdc.gov/coronavirus/2019-ncov/more/fully-vaccinated-people.html (last visited 3/10/2021).

                                                       6
                                                                                             19cr5218-MMA
      Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.416 Page 7 of 8



1    08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (citing United
2    States v. Ballenger, No. CR16-5535 BHS, 2021 WL 308814, at *5 (W.D. Wash. Jan. 29,
3    2021) (“[B]ecause [defendant] has already been infected and vaccinated, his chronic
4    medical conditions alone do not amount to an extraordinary and compelling reason to
5    warrant compassionate release.”); United States v. Henderson, No. 14-cr-00307-BAS-1,
6    Doc. No. 74 (S.D. Cal. Jan. 27, 2021) (defendant with asthma and obesity failed to show
7    “extraordinary and compelling reasons” where vaccination “largely dissipated” her
8    chances of COVID-19 reinfection or relapse.)).
9          The Court has found under other circumstances that the spread of the novel
10   coronavirus throughout the federal prison system and a defendant’s serious medical
11   conditions constituted “extraordinary and compelling” reasons warranting compassionate
12   release. See, e.g., United States v. Mobley, No. 17CR2198-MMA, 2020 WL 6700532
13   (S.D. Cal. Nov. 13, 2020); United States v. Bennen, No. 17CR3431-MMA-3, 2020 WL
14   5968922 (S.D. Cal. Oct. 8, 2020). However, those circumstances are not present here.
15   Defendant is housed at an institution where the spread of the virus is currently minimal to
16   virtually nonexistent. Defendant has been inoculated against the disease. And
17   Defendant’s health concerns do not otherwise constitute “extraordinary and compelling
18   reasons” warranting early release from custody.
19         Nor do Defendant’s family circumstances amount to “extraordinary and
20   compelling reasons” justifying a reduction in her custodial term. Defendant’s family, and
21   her daughter in particular, have undoubtedly suffered from the tragic murder of
22   Defendant’s son-in-law. However, his death preceded Defendant’s commission of the
23   offense in this case and the Court considered those circumstances at the time of
24   sentencing. See Doc. Nos. 21, 24. And Defendant avers that while her daughter is still
25   obviously grieving the loss of her husband, she is also “working to get her and her
26   children’s lives back on track.” Doc. No. 34 at 21. Defendant’s family will surely
27   benefit from her eventual release from custody, but they do not appear to be experiencing
28

                                                  7
                                                                                    19cr5218-MMA
          Case 3:19-cr-05218-MMA Document 41 Filed 03/10/21 PageID.417 Page 8 of 8



1    the kind of dire circumstances which might in certain cases rise to the level of
2    “extraordinary and compelling.” 11
3             In sum, although the sentencing factors set forth in 18 U.S.C. § 3553(a) might
4    weigh in favor of reducing Defendant’s custodial term, the Court only has the discretion
5    to do so, as relevant here, “if it finds that extraordinary and compelling reasons warrant
6    such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Neither Defendant’s underlying health
7    issues nor her family circumstances constitute “extraordinary and compelling reasons”
8    that would merit her early release. 12
9                                                  CONCLUSION
10            Based on the foregoing, the Court DENIES Defendant’s motion for early release
11   and a corresponding reduction in sentence.
12            IT IS SO ORDERED.
13   DATE: March 10, 2021                          _______________________________________
                                                   HON. MICHAEL M. ANELLO
14
                                                   United States District Judge
15
16
17
18
19
20
21
22
     11
       For example, the Court found a defendant’s family circumstances to be “extraordinary and
23   compelling” where the defendant’s husband was “hospitalized at least twice . . . after being found
     unconscious leaving minor children either alone or in the care of known drug addicts. Most recently
24   Petitioner’s twin girls were left at a hotel with strange adult men.’” United States v. Lambert, No.
25   17cr2226-MMA-2, Doc. No. 94 at 5 (quoting Doc. No. 93 at 4).

26   12
        The Court notes that while it has not limited its consideration to the factors set forth in the Sentencing
     Commission’s policy statement and commentary, see supra, it also need not consider the universe of all
27   possible factors that might support Defendant’s early release. See Dillon v. United States, 560 U.S. 817,
     830 (2010) (holding that proceedings pursuant to § 3582(c) are “sentence-modification” proceedings
28   rather than plenary resentencing proceedings).

                                                           8
                                                                                                    19cr5218-MMA
